DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed on May 05th, 2021 has been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Integrated structures comprising vertical channel material and having conductively-doped semiconductor material directly against lower sidewalls of the channel material.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,418,379 in view of Lee et al. (U.S. Pub. 2014/0042520).
In re claim 1, claims of U.S. Patent 10,418,379 discloses an integrated structure comprising: a vertically extending opening, the vertically extending opening having a vertical length extending through a stack comprising a plurality of alternating conductive levels and dielectric levels and into a first material; a channel material extending vertically within the opening, the channel material having sidewalls extending an entirety of the vertical length of the opening; a tunneling material, a charge-storage material and a charge-blocking material within the opening and extending along an upper portion of the channel material sidewalls and along a lower portion of the channel material sidewalls; and a second material in direct physical contact with the channel material along an intermediate portion of the channel material sidewalls, the intermediate portion extending between the upper portion and the lower portion (see claim 1 of U.S. Patent 10,418,379, note that, claim 1 discloses that the charge-storage material not being along at least a portion of the vertical sidewall of the lower region of the channel material and the second conductively-doped semiconductor material being directly against said portion of the lower region of the channel material, thus the lower region being the intermediate portion of the channel material sidewalls). 
Claims of U.S. Patent 10,418,379 is silent to that wherein the stack comprising a plurality of alternating conductive levels and dielectric levels.
However, Lee discloses an integrated structure including, inter-alia, a vertically extending opening 120 having a vertical length extending through a stack comprising a plurality of conductive levels 155 and dielectric levels 110 and a channel material 130 extending vertically within the opening 120 (see paragraphs [0080]-[0081] and fig. 1B).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to be motivated to incorporate the teaching of Lee into the claimed invention of U.S. Patent 10,418,379 in order to enable wherein the stack comprising a plurality of alternating conductive levels and dielectric levels to be formed in order to obtain a three-dimensional nonvolatile memory device (see Abstract of Lee).
In re claim 2, as applied to claim 1 above, claims of U.S. Patent 10,418,379 in combination with Lee is silent to wherein the first and second materials are a same composition as one another.  However, it would have been obvious to one of skill in the art to select a same composition for the first and second materials since it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 3, as applied to claim 2 above, claims of U.S. Patent 10,418,379 in combination with Lee discloses wherein the first and second materials are a conductively-doped semiconductor material (see claim 1 of Patent ‘379).
In re claim 4, as applied to claim 1 above, claims of U.S. Patent 10,418,379 in combination with Lee discloses wherein the first and second materials are different compositions relative to one another (see claim 1 of Patent ‘379).
In re claim 5, as applied to claim 4 above, claims of U.S. Patent 10,418,379 in combination with Lee discloses wherein the first and second materials are different conductively-doped semiconductor materials (see claim 1 of Patent ‘379).
In re claim 6, as applied to claim 1 above, claims of U.S. Patent 10,418,379 in combination with Lee discloses wherein an elevationally bottommost surface of the channel material is in direct contact with the first material (see claims 1 and 6 of Patent ‘379).
In re claim 7, as applied to claim 1 above, claims of U.S. Patent 10,418,379 in combination with Lee discloses wherein the integrated structure further comprising a metal-containing material under the first material, and in direct contact with the first material (see claim 6 of Patent ‘379).
In re claim 8, as applied to claim 7 above, claims of U.S. Patent 10,418,379 in combination with Lee discloses wherein the lowest portion of the channel material extends into the metal-containing material (see claim 11 of Patent ‘379).
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,741,737 in view of Lee et al. (U.S. Pub. 2014/0042520).
In re claim 1, claims of U.S. Patent 9,741,737 discloses an integrated structure comprising: a vertically extending opening, the vertically extending opening having a vertical length extending through a stack comprising a plurality of alternating conductive levels and dielectric levels and into a first material; a channel material extending vertically within the opening, the channel material having sidewalls extending an entirety of the vertical length of the opening; a tunneling material, a charge-storage material and a charge-blocking material within the opening and extending along an upper portion of the channel material sidewalls and along a lower portion of the channel material sidewalls; and a second material in direct physical contact with the channel material along an intermediate portion of the channel material sidewalls, the intermediate portion extending between the upper portion and the lower portion (see claim 1 of U.S. Patent 9,741,737, note that, claim 1 discloses that the second conductively-doped semiconductor material being directly against said portion of the vertical sidewall of the lower region of the channel material, thus the lower region of the channel material being the intermediate portion of the channel material sidewalls). 
Claims of U.S. Patent 9,741,737 is silent to that wherein the stack comprising a plurality of alternating conductive levels and dielectric levels.
However, Lee discloses an integrated structure including, inter-alia, a vertically extending opening 120 having a vertical length extending through a stack comprising a plurality of conductive levels 155 and dielectric levels 110 and a channel material 130 extending vertically within the opening 120 (see paragraphs [0080]-[0081] and fig. 1B).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to be motivated to incorporate the teaching of Lee into the claimed invention of U.S. Patent 9,741,737 in order to enable wherein the stack comprising a plurality of alternating conductive levels and dielectric levels to be formed in order to obtain a three-dimensional nonvolatile memory device (see Abstract of Lee).
In re claim 2, as applied to claim 1 above, claims of U.S. Patent 9,741,737 in combination with Lee is silent to wherein the first and second materials are a same composition as one another.  However, it would have been obvious to one of skill in the art to select a same composition for the first and second materials since it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 3, as applied to claim 2 above, claims of U.S. Patent 9,741,737 in combination with Lee discloses wherein the first and second materials are a conductively-doped semiconductor material (see claim 1 of Patent ‘737).
In re claim 4, as applied to claim 1 above, claims of U.S. Patent 9,741,737 in combination with Lee discloses wherein the first and second materials are different compositions relative to one another (see claim 1 of Patent ‘737).
In re claim 5, as applied to claim 4 above, claims of U.S. Patent 9,741,737 in combination with Lee discloses wherein the first and second materials are different conductively-doped semiconductor materials (see claim 1 of Patent ‘737).
In re claim 6, as applied to claim 1 above, claims of U.S. Patent 9,741,737 in combination with Lee discloses wherein an elevationally bottommost surface of the channel material is in direct contact with the first material (see claims 1 and 7 of Patent ‘737).
In re claim 7, as applied to claim 1 above, claims of U.S. Patent 9,741,737 in combination with Lee discloses wherein the integrated structure further comprising a metal-containing material under the first material, and in direct contact with the first material (see claim 7 of Patent ‘737).
In re claim 8, as applied to claim 7 above, claims of U.S. Patent 9,741,737 in combination with Lee discloses wherein the lowest portion of the channel material extends into the metal-containing material (see claims 1 and 7 of Patent ‘737).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticpated by Lee (U.S. Patent 9,627,405).
In re claim 1, Lee discloses an integrated structure comprising: a vertically extending opening, the vertically extending opening having a vertical length extending through a stack comprising a plurality of alternating conductive levels 143 and dielectric levels 141 and into a first material 123 (see col. 10, lines 43-51 and fig. 3E); a channel material CH extending vertically within the opening, the channel material CH having sidewalls extending an entirety of the vertical length of the opening; a tunneling material TI2, a charge-storage material DS2 and a charge-blocking material BI2 within the opening and extending along an upper portion of the channel material sidewalls and along a lower portion of the channel material sidewalls (see col. 12, lines 52-58 and FIG. 3E); and a second material 153 in direct physical contact with the channel material CH along an intermediate portion of the channel material sidewalls, the intermediate portion extending between the upper portion and the lower portion (see col. 12, lines 59-67 and FIG. 3F).

    PNG
    media_image1.png
    686
    719
    media_image1.png
    Greyscale

In re claim 2, as applied to claim 1 above, Lee discloses wherein the first 123 and second 153 materials are a same composition as one another (see col. 10, lines 6-10, and col. 13, lines 5-18).
In re claim 3, as applied to claim 2 above, Lee discloses wherein the first 123 and second 153 materials are a conductively-doped semiconductor material (see col. 10, lines 6-10, and col. 13, lines 5-18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent 9,627,405).
In re claims 4 and 5, as applied to claim 1 above, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art based on the teaching of Lee to form the first and second materials to be different compositions relative to one another and to form the first and second materials that are different conductively-doped semiconductor materials since it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Remarks

Claims 6-8 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims if the non-statutory double patenting rejections as shown in paragraphs 5 and 6 above is overcome.  Particularly, the prior art of record does not teach or suggest “wherein elevationally bottommost surface of the channel material is in direct contact with the first material”, as recited in claim 6, “a metal-containing material under the first material, and in direct contact with the first material”, as recited in claim 7, and “wherein the lowest portion of the channel material extends into the metal-containing material”, as recited in claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee			U.S. Pub. 2012/0168824	Jul. 5, 2012.
Chae et al.		U.S. Pub. 2010/0133599	Jun. 3, 2010.
Zhang et al.		U.S. Pub. 2015/0380418	Dec. 31, 2015.
Takahashi et al.	U.S. Patent 9,515,080	Dec. 6, 2016.
Peri et al.		U.S. Pub. 2016/0225866	Aug. 4, 2016.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892